                 Case:20-02957-jwb          Doc #:35 Filed: 12/31/2020               Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN

 In re:                                                       Hon. James W. Boyd

 JEFFREY THOMAS HALL,                                         Case No. 20-02957-JWB

                     Debtor.                                  Chapter 7
 ___________________________________/

                          ORDER GRANTING CHAPTER 7 TRUSTEE'S
                      MOTION TO EXTEND TIME TO OBJECT TO DISCHARGE

                   At a session of said Court of Bankruptcy, held in and for
                   said district on this date.

                   PRESENT:        Honorable James W. Boyd
                                   United States Bankruptcy Judge

         Kelly M. Hagan, the chapter 7 trustee, having filed a Chapter 7 Trustee’s Motion to Extend Time
 to Object to Discharge on November 21, 2020 [DN 30]; and the Court being fully advised in the
 premises,

            IT IS ORDERED that the Chapter 7 Trustee’s Motion to Extend Time to Object to Discharge is
 granted.

         IT IS FURTHER ORDERED that the date by which the chapter 7 trustee. the U.S. Trustee and all
 creditors may file a complaint objecting to discharge under 11 U.S.C. § 727(a) is hereby extended to
 February 17, 2021.

                            Prepared by: Kelly M. Hagan (P60967), Hagan Law Offices PLC,
                                P.O. Box 6844, Traverse City, MI 49696 (231) 938-7095

                                               END OF ORDER




IT IS SO ORDERED.

Dated December 31, 2020
